Citation Nr: 1741623	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include cervical stenosis.  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.  

3.  Entitlement to nonservice-connected (NSC) pension benefits, including special monthly pension (SMP).  

ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to November 1963.  

These matters come to the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability, to include cervical stenosis, did not have onset during active service or within one year of service discharge, and it is not otherwise related to active service.  

2.  The Veteran does not have any service-connected disabilities.  

3.  The Veteran's only period of active service was from November 1961 to November 1963; he did not serve in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability, to include cervical stenosis, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for SMC based on aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  

3.  The criteria for NSC pension benefits, including SMP, have not been met.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.102 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II.  Service Connection - Cervical Spine  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for a cervical spine disability resulting in spinal surgery.  Following a review of the record, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  

Service treatment records do not document any complaints, treatment, or diagnosis of a cervical spine condition related surgery during active service.  Notably, physical examinations upon service enlistment in August 1961 and service discharge in September 1963 each document normal clinical evaluations of the Veteran's cervical spine, and the Veteran denied any related conditions within concurrent reports of medical history.  

Post-service private treatment records first document the Veteran's cervical spine stenosis in 2013, with related cervical spine surgery in July 2013.  At that time, the Veteran had reported weakness in his right hand since May 2013.  The medical records imply that the Veteran's disability picture started around that time.  This in itself weighs against a finding that the Veteran's claimed cervical spine disability first had onset during active service or has been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, as there is no probative evidence that the Veteran's claimed cervical spine disability first manifested during active service or within one-year of service discharge, the regulations regarding presumptive service connection for chronic disease are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Most significantly, there is no probative evidence of record regarding a nexus between the Veteran's claimed cervical spine disability, first manifested in 2013 as cervical stenosis, and his active service nearly fifty years prior.  To the extent that the Veteran's lay statements of record assert such a nexus, they are of no probative value in this regard given the Veteran's general lack of medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability, to include cervical stenosis.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  SMC  

Under 38 U.S.C.A. § 1114(l) (West 2014), special monthly compensation (SMC) is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b) (2016).  SMC benefits by reason of being housebound are payable under 38 U.S.C.A. § 1114(s) if the Veteran has a single disability rated as 100 percent disabling, and has either an additional service-connected disability or disabilities independently ratable at 60 percent or more, or is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Unfortunately, the Veteran is not eligible for SMC due either to the need for aid and attendance or due to being housebound because he is not service-connected for any disabilities.  As the Veteran is not currently service-connected for any disabilities, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board is grateful for the Veteran's honorable service, and regrets that it cannot render a favorable decision in this matter.  However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Veteran has no other legal basis to claim entitlement to basic eligibility for SMC.  As the Veteran's claim is not warranted as a matter of law, there is no reasonable doubt to be resolved, and the claim must be denied.  Id.  


IV.  NSC Pension, including SMP  

Nonservice-connected (NSC) pension benefits, including special monthly pension (SMP) based on the need for aid and attendance, are available to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of his own willful misconduct.  38 U.S.C.A. § 1521 (a) (West 2014); 38 C.F.R. § 3.342(a) (2016).  

A veteran meets the service requirements of this section if the veteran served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from that service for a service-connected disability; (3) for a period of 90 consecutive days or more and the period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).  

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203 (2016); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The period of war at issue in the present case involves the Vietnam era, which is defined as follows:  " The period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases."  38 C.F.R. § 3.2(f).  

The Veteran's personnel records, specifically his DD Form 214, confirms that he served on active duty from November 1961 to November 1963, and that he did not serve in the Republic of Vietnam.  Additionally, a March 2004 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates that there is no evidence in the Veteran's claims file to substantiate any service in the Republic of Vietnam.  Since the Veteran did not have any in-country service in Vietnam, he must have served between August 5, 1964 and May 7, 1975 to be eligible for nonservice-connected pension benefits.  Significantly, however, he does not meet this requirement.  Accordingly, the Board finds that the Veteran does not have the requisite wartime service to warrant eligibility for NSC pension benefits, including SMP.  

Again, the Board is sympathetic to the Veteran's claim, as had honorable service from 1961 to 1963, but finds that the criteria for qualifying service set forth at 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.6 for entitlement to pension benefits are not met.  Lacking qualifying service, the basic eligibility requirements for NSC pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Service connection for a cervical spine disability, to include cervical stenosis, is denied.  

SMC based on aid and attendance or housebound status is denied.  

NSC pension, including SMP, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


